DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et al. US 11,065,693 (hereafter--Hirano--).
Note that the effective filing date of Hirano is on August 19, 2016.
In regards to claim 16, Hirano discloses as on Figures 1-2, a cutting tool (100) comprising: a toolholder (30), the toolholder having a recess (34); an anvil (or shim 10) mounted (as on Figure 1) in the recess (34), wherein the anvil (10) includes an anvil body (10); and a cutting insert (20) mounted in the recess on top of the anvil (as in Figure 1), the anvil having a top surface (11), a bottom surface (12), a central axis (passing through bore 14) extending between the top surface (11) and the bottom surface (12), and a side surface (13) disposed between the top surface (11) and the bottom surface (12), the side surface (13) having at least three side surface portions (see Figure 4, element 13b, 13c) and at least three corner portions (refer to the at least 4 corners 13a on Figure 4), each corner portion (13a) of the at least three corner portions being disposed between a respective pair of side surface portions of the at least three side surface portions (see Figure 4), wherein a curved passage (refer to the passageway disposed between 9 and 3 as in Figures 7-8) extends from an inlet opening (9) in the anvil body to an outlet (3/4) opening in the anvil body, wherein at least one corner portion (13a as on embodiment of Figure 16) of the at least three corner portions includes a surface (15) extending radially outward from the central axis of the anvil (see direction arrows on 15) relative to extensions (of plane on which side surface portions 13b lie on as in annotated Figure 16 below) of the respective pair of side surface portions (13b) of the at least three side surface portions, such that a limited portion (11c) of the top surface (11) of the anvil extends past a bottom surface of the cutting insert (as in Figure 3) to define an exposed area (11c) and wherein the outlet opening (at least 3) is arranged in the exposed area to direct fluid toward the cutting edge.

    PNG
    media_image1.png
    892
    850
    media_image1.png
    Greyscale

In regards to claim 17, Hirano discloses the cutting tool as set forth in claim 16, Hirano also discloses that the curved passage extends from the inlet opening (9) in the bottom surface (see Figures 6-7 and 9-10).
In regards to claim 24, Hirano discloses the cutting tool as set forth in claim 16, Hirano also discloses that the curved passage has a plurality of branches (see Figures 12-14), and the inlet opening has a plurality of inlet openings (see Figures 12-14).
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-10 of the Remarks that Hirano’s corner portion does not extend radially outward from the central axis of the shim relative to extension of the respective pair of side surface portions.
The Examiner disagrees and points Applicant to the rejection and annotated Figure 16 for details.
First, it is noted that the claim sets forth that it is a surface of at least one corner portion, the one “extending radially outward from the central axis of the anvil relative to extensions of the respective pair of side surface portions”, and not the corner per se  On that matter, it is noted that since the extensions have not been specifically defined, the Examiner is interpreting the side surfaces to be disposed at a plane, such that when looking at annotated Figure 16 above, at least surface 15 will indeed extend both radially and axially relative to an extension of that plane on which side surfaces are disposed at.
The Examiner suggests amending the claim to specifically point out where these extensions are being disposed at.  Some suggested non-limiting language is as follows:
“a surface extending radially outward from the central axis of the anvil such that the surface overhangs relative to an extension of a plane on which the respective pair of side surface portions are disposed at”
“a surface extending radially outward from the central axis of the anvil such that the surface overhangs relative to the respective pair of side surface portions”
“a surface extending radially outward and perpendicular to each of the central axis and respective pair of side surface portions, such that the surface protrudes beyond the respective pair of side surface portions”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722